         Case 1:06-cr-00080-NRB Document 351
                                         350 Filed 06/11/21
                                                   06/10/21 Page 1 of 1




                                                                   June 10, 2021
By E-mail and ECF

The Honorable Naomi Reice Buchwald
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

Re: United States v. Reggie Chin, 06 Cr. 80 (NRB)

Dear Judge Buchwald:

        We write on behalf of our client Reggie Chin to request with consent of the Government
that the conference scheduled for June 16 be rescheduled for August 9 or such date thereafter that
is convenient for the Court. No previous request for adjournment has been made.

       The parties are engaged in discussions concerning a potential resolution of the matter and
the additional time requested should enable the parties to determine whether such a resolution is
possible. We consent to an exclusion of time under the Speedy Trial Act on that basis.

       Should the parties reach an agreement prior to the rescheduled conference, we request
permission to contact the Court to seek an earlier date for a plea proceeding.



                                                                      Respectfully submitted,

                                                                      /s/ Arlo Devlin-Brown

                                                                      Arlo Devlin-Brown
                                                                      Katherine P. Onyshko
                                         Application granted. The conference
cc (by ECF):                             scheduled for June 16, 2021 is adjourned
Danielle M. Kudla
                                         until August 9, 2021 at 10:30 a.m. The
Patrick Ryan Moroney
                                         Court excludes time under the Speedy
Assistant United States Attorneys
                                         Trial Act until that date. See 18 U.S.C.
                                         § 3161(h)(7)(A).




                                           Dated:        New York, N.Y.
                                                         June 11, 2021
